Brooks Andrews was convicted in the district court of Jefferson county of a violation of the prohibitory liquor laws, second offense, and his punishment fixed as above stated.
This appeal has been pending in this court since the 29th day of January, 1918, the cause having been submitted June 3, 1919, at which time no appearance was made by any counsel representing plaintiff in error, nor has any brief been filed in his behalf. Rule 9 of this court (12 Okla. Cr. viii, 165 P. x) provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
This appeal has evidently been abandoned. An examination of the pleadings, instructions and judgment and sentence discloses no prejudicial error, and in accordance with Rule 9, supra, the judgment is affirmed.